Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. This case is not properly on the Trial Term calendar for the reason that a note of issue was not filed for any of the terms for which it was noticed for trial. (Weaver v. Miller, 187 App. Div. 827; Rea v. Horton, 241 id. 742.) The fact that when the case was reached for trial an inquest was taken by the plaintiffs and a judgment, subsequently vacated, entered by default against the defendant, gives the plaintiffs no rights which they did not have prior to the entry of the judgment. Lazansky, P. J., Young, Kapper, Hagarty and Davis, JJ., concur.